Citation Nr: 1452338	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the right knee.

2.  Entitlement to a rating higher than 10 percent for chondromalacia with degenerative joint disease of the left knee.

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected knee disability.

4.  Entitlement to service connection for residuals of a left foot fracture, to include as secondary to service-connected knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1980.  He also claims subsequent service in the National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded hearings at the RO before a Decision Review Officer in April 1982 and May 1987.  Additionally, the Veteran testified before the undersigned Veterans Law Judge at a June 2014 Travel Board hearing, and transcripts of these hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the claims file contains some records from the National Guard, it is unclear what the Veteran's periods of "active duty for training" (ACDUTRA) and "inactive duty for training" (INACDUTRA) are for his service in the National Guard and/or Army Reserves, if any.  Accordingly, remand is required to determine these periods.  Moreover, any personnel and medical records from his service in the National Guard and Army Reserves must be requested as well.  

The Veteran testified at his Board hearing that July 2013 VA physical therapy notes indicate that his hip pain is caused by his knee pain.  Indeed, July 2013 VA physical therapy notes note that the Veteran has an abnormal gait pattern due to his bilateral knee pain and that this is most likely causing his hip pain.  Because these records were not available to or addressed by the May 2013 VA examiner, the Board finds that the May 2013 examination is not adequate for adjudication purposes and that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Regarding his left foot, the Veteran contends that a left foot fracture occurred in approximately 2003 because he slipped while wearing a VA-prescribed orthotic device on his left foot.  At the Board hearing, the Veteran stated that when he was helping push a motor home out of the mud, his left knee gave out which caused him to slip and caused the device to shift, thereby breaking his left foot.  The Veteran testified that he sought VA treatment for the left foot fracture.  The Board notes that January 2010 VA treatment records reveal a diagnosis of left foot plantar fasciitis.  Given the evidence, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a left foot fracture found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the VA examiner should give consideration to the Veteran's theories regarding the cause of any such residuals found to be present.

Relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records from 2003 to present.

2. Verify all dates of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for the Veteran's reported service in the Virginia National Guard and the Army Reserves.

3.  Obtain the Veteran's complete service personnel and medical records pertaining to his service in the Virginia National Guard and Army Reserves.

4.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA knee examination with an examiner other than the one who conducted the May 2013 VA examination (if possible) to determine the current level of severity of the Veteran's service-connected bilateral knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

5.  Schedule the Veteran for a VA examination with an examiner other than the one who conducted the May 2013 VA examination (if possible) for the Veteran's bilateral hips and left foot.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether or not the Veteran has a diagnosed hip or left foot disability.

b. If a current hip or left foot disability is found, then the examiner should provide an opinion as to whether such disability at least as likely as not (50% probability or greater) is related to the Veteran's military service.  The examiner should explain the medical basis for the conclusions reached and should be informed that a negative etiology opinion based SOLELY on the lack of corroborating service treatment records will be deemed inadequate.  The examiner must consider the Veteran's lay statements regarding in-service injury to the hips.

c. If not found to be directly related to service, the examiner should opine as to whether any hip or left foot disability is caused by the service-connected knee disability.  The examiner should explain the medical basis for the conclusions reached and address the July 2013 VA physical therapy notes indicating that the Veteran's abnormal gait and knee disability cause his hip pain.

d. If any current foot or hip disability is found not directly related to service or caused by the service-connected knee disability, then the examiner should opine as to whether any hip or left foot disability has been permanently worsened beyond normal progression (aggravated) by the service-connected knee disability.  If the examiner finds that the Veteran's hip or left foot disability is aggravated by his service-connected knee disability, the examiner must establish the baseline level of disability of the hips or left foot prior to aggravation by the knee disability.  The examiner should explain the medical basis for the conclusions reached.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



